Title: To Alexander Hamilton from Jacob Bower, 19 July 1794
From: Bower, Jacob
To: Hamilton, Alexander


Reading [Pennsylvania] July 19, 1794. “I was in Philadelphia ten days and every day I attended your Office three times expecting to have the pleasure of seeing you but all in vain.… I have settled my Accounts to the 5th July last and received the ballance. Provisions, Liquor and everything else is so very high that it is out of my Power to furnish at the rate heretofore, it is so triffleing a business 8 or 10 Rations ⅌ day, I can only inform that I will Continue but expect you will allow me 12½ Cents ⅌ Ration.… If you cannot allow that price I decline the same.”
